DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aznag et al (US 2020/0249407 A1).  Aznag teaches a sealed terminal (20, Figs. 1-3), comprising:
a housing (24) comprising an interior compartment and a first perimeter flange (bottom) defining an opening into the interior compartment (see Fig. 2);

a faceplate (26 with 38) comprising a plurality of ports (203) and a second perimeter flange (at 28) extending at a perimeter edge of the faceplate (26 with 28);
at least one connection bracket (32) including a slot (part of 32) receiving the first perimeter flange and the second flange in an abutting position (P0116); and
a gasket (25) positioned between the first perimeter flange and the second perimeter flange and configured to seal any gap therebetween (P0116);
wherein the gasket (25) is attached to a rear surface (top in Fig. 3) of the faceplate (26 with 38);
wherein the at least one connection bracket (32) comprises a plurality of connection brackets connected to each other (two hinged portions that are clamped together);
wherein the plurality of connection brackets (the two portions of 32) each comprises a slot (the area that accepts the flanges) for receiving the first perimeter flange and the second perimeter flange in the abutting position (abutting shown in Fig. 1, the inside of the bracket showing the slot is shown in Figs. 2-3)
	wherein each of the plurality of connection brackets (two portions of 32) include an L-shape (the top and bottom walls together with the inside slot makes an “U” in the vertical, and so each half of the “U” can be seen as an “L”, see Figs. 2-3); and
	wherein the first perimeter flange and the second perimeter flange each comprise an angled surface (all shown as perpendicular and parallel) and the slot comprises mating angled .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aznag as applied to claims 1 and 2 above, and further in view of Rebers et al (US 4,822,954).
Aznag teaches the sealed terminal previously discussed.
Aznag does not teach expressly the gasket comprises a plurality of protrusions that are interference fit into a plurality of corresponding apertures in the rear surface of the faceplate or a flat surface and an opposing beveled surface and a narrow end at the outer perimeter and a wide end at the inner perimeter.
Rebers teaches a gasket (39) comprises a plurality of protrusions (55) that are interference fit into a plurality of corresponding apertures (113) in the rear surface of a faceplate (40) and a flat surface (outer edge of 39 that faces right in Fig. 5) and an opposing beveled surface (the angled surface facing left in Fig. 5) and a narrow end (the edge is narrow since it has the bevel) at the outer perimeter (see Fig. 5) and a wide end at the inner perimeter (the area where the bevel ends at 39 is wider than the outer perimeter where the bevel creates the smallest width at the edge).
Aznag and Rebers are analogous art because they are from the same field of endeavor, sealing cable enclosures.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the gasket and faceplate interface of Aznag to a protrusion/aperture fit and the bevel wide interior shape both taught by Rebers for the terminal of Aznag.
The motivation for doing so would have been to provide a good sealing arrangement (Rebers, C8 L30-34).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aznag as applied to claim 1 above, and further in view of Stanevich et al (US 5,170,017). 
Aznag teaches the sealed terminal previously discussed.
Aznag does not teach expressly the gasket comprises a stepped flange at the inner perimeter thereof and the faceplate comprises a ridge that follows a path of the gasket, the ridge configured to mate with the stepped flange of the gasket.
Stanevich teaches a gasket (20) comprises a stepped flange (the ridges and valleys of the “X” shape, Fig. 2) at the inner perimeter (at 20a) thereof and the faceplate (11) comprises a ridge (20a) that follows a path of the gasket (20), the ridge (20a) configured to mate with the stepped flange of the gasket (20) (C3 L65 – C4 L14).
Aznag and Stanevich are analogous art because they are from the same field of endeavor, sealing cable enclosures.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the gasket and faceplate interface of Aznag to use a stepped flange and mating faceplate ridge taught by Stanevich for the terminal of Aznag.
The motivation for doing so would have been to provide a good sealing arrangement.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aznag as applied to claim 1 above, and further in view of Ray (US 2020/0081211 A1). 
Aznag teaches the sealed terminal previously discussed.

Ray teaches a gasket (140) comprises an S-shape (156 to 108, see Fig. 4) configured to mate with a rear surface of a faceplate (128) and a ridge (part of 148) on the rear surface of the faceplate (see Fig. 4).
Aznag and Ray are analogous art because they are from the same field of endeavor, sealing cable enclosures.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the gasket and faceplate interface of Aznag to use the S-shape gasket and ridge faceplate as taught by Ray for the terminal of Aznag.
The motivation for doing so would have been to provide a good sealing arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach gasket between flanges of sealed terminals:
US 6052504		US 7780173		US 2014/0226935	US 8989550
US 9039293		US 9423029		US 9513451		US 9535226
US 10288829		US 11125961

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883